Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no antecedent basis for “the transformers” (plural) of claim 8, “the PA circuit” of claim 9 or “the LNA circuit” of claim 10.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 & 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid et al. (IEEE article).
          Refer to fig. 22 of the article. A transformer based SPDT switch for use with a transceiver is shown including with respect to claim 1 a single input port ‘Port 1’ and a circuit that includes a transformer having a primary winding with one end grounded and .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 6 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. in view of Zolfaghari (US pat. no. 7,869,771).
           The difference added by claims 6 & 16 over Schmid et al. is that the output ports are connected to a power amplifier. However, it is known to use a switched transformer before the power amplifier such as between a driver and power amplifier stage as shown in fig. 3 of Zolfaghari for instance. It would have been obvious to similarly use the switched transformer circuit of fig. 22 of Schmid et al. in such a manner as taught by Zolfaghari. In such an application the output ports would be connected to a power amplifier as claimed.
Claims 3-4, 7, 13-15 & 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding the ‘X’ reference in the supplied ISR, in the transformer 9 of fig. 2 as referenced in the written opinion, the primary winding is 911 and the secondary 912 (see lines 9-14 of col. 5) as this is part of the transmit chain back to the antenna 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STEVEN J MOTTOLA/Primary Examiner, Art Unit 2843